i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION


                                          No. 04-08-00559-CV

                         IN THE INTEREST OF E.M. and J.M.M., Children

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-PA-00219
                             Honorable Janet Littlejohn, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 21, 2009

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Kimberly F. appeals the trial court’s judgment terminating her parental rights and its order

finding her appellate points frivolous. See TEX . FAM . CODE ANN . § 263.405( d)(3) (Vernon Supp.

2007). Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.–San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.–San Antonio Sept. 10,
                                                                                      04-08-00559-CV

2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and informed of her right to

file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.–San Antonio, July 23,

1997, no pet.); In re R.R., 2003 WL 21157944, at *4. Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. See TEX . CIV . PRAC. &

REM . CODE ANN . §13.003(b) (Vernon 2002); TEX . FAM . CODE ANN . § 263.405( d)(3) (incorporating

section 13.003(b) by reference). Accordingly, we hold the trial court did not abuse its discretion in

finding the points of appeal to be frivolous. We grant the motion to withdraw and affirm the trial

court’s judgment.

                                                       Steven C. Hilbig, Justice




                                                 -2-